            ~2~e 2                                     R document 40-1 Filed 07/31/19 Page 1 of 8 Page I.D #:~12



                    1 MLTSICI~,PEELER & GARRE'I"x'LLP
                                    6S0 Town Center Thive, SuiEe 12QU
i                   2               Costs Mesa,Catfotnia 92526-192$
                                        Telephone(714}668-2400
i
                                        Facsimile(714)668-2490
i                       Donald E. Bradley (State Bar Na. 145037)
                         d.bradl~y~musickpeeler.com
                    5
                        Attvmeys for De~enc3ant T~Ah15 UNTQfiT LLC
                                                                                          r3QTE CHA~~~S f~3~E 3~' TP~E CQURT

                    8                                   UNIT~~ STATES DISTRICT COURT
                    9
                                    CENTRAL DISTRICT QF CALI~'Q~IA,WESTE1tN DIVISION
                10
                11 RUDE ARRIAGI~,                                             Case No. 2:1$-cv-09128 CBIVI(AG~tx)
                12
                                            Plaintiff,                         Hon. Alicia G. Rosentrerg, Courtroom 550
                13
                                    vs.
                14
                                                                              AGREED.PROTECTIVE 4ItD~R
                15 LOGIX FEDERAL CREDIT UNION;
                        FIDELITY CREDITOR SERVICE,                                P~~~E ~NA~~~ES MADE 3ti' THE t~~ ~~~~~
                16
                        INC.; TRANSiJ1VION,LLC,
                17.
                                            Defendants.
                18
                19
                20                  Pending before the Court is the Parties' Agreed Motion for Protective Order.
                21 After considering said Motion, the Court finds that it should be GRANTED.It is
                22 therefore, ORDERED that the parties herein comply with the provisions of this
                23 Order set forth below.
                24                  Rudy Arriaga has filed this lawsuit(the "Litigation") against Defendants
                25 Trans Union LLC,Logix Federal Credit Union, and Fidelity Creditor Service, Inc.,
                26 ("Defendants"), alleging that Defendants are liable to Plaintiff for damages resulting
                27 from alleged violations of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq. In
                28 connection with the Litigation, Plaintiff has sought discovery or testimony regarding
    MUSK$ PEELER
    & GARRETT iiP       1163850.1
                                                                    AGREED PROTECTIVE ORDER
          ~a~ee 2 8-cv-09128-CBM-AGR Document 40-1 Filed 07/33./19 Page 2 a# 8 Page ID #:213



                 1 certain of Defendants' confidential and proprietary trade secrets and other business
                 2 information and Defendants have sought discovery ar testimony regarding the
                 3 personal identifying information of Plaintiff(herein after collectively referred to as
                 4 ~ the "Confidential Inforrr~atic~n").
                                As a means of avoiding continued dispute with resp~;ct to any Parties'
                    requests for the Confidential Information, the Parties have agreed to prc~uce certain
                    Confidential Information pursuant to the terms of this Order.
                                All Con~denti~l Information shall only b~ utilizes by the Parties in
                    coruiection with the Litigation and in accordance with the terms and conditions of
                                                ~~rmo~~-i4n Used c~ `~1G~1. SI'l~-l~. ~Ct:4rx~¢.
                    this Qrde . ~(~~d~~'~.
                    Pu+b~►`c a~se~ a 5e~ara~-r. l~u,~ or~~ u~an rna~;~r► a.r~l
                                ~'he Partiies shat have the right to designate ~s;Con~dent al Information an
                    p$rt or the whole of any answers to discovery, answers to i~tenc~g~tories, answers to
                    requests for admission, deposition transcripts, responses to production requests,
                    documents, expert reports, disclosures, exhibits,          er~deposition testimony or
                                                                                 a-
                    other information that the Parties deem to be confidential.                  e~~-


             17
             18
             19                 The Confidential Information provided by any of the Parties shall be used
             20 strictly in accordance with the terms in this Order.    e-~              Confidential
                          ma~ not
             21 Information~be disclosed to             any person, corporation, or entity in
                                                                       ~~~ ° `~
                                                                                                         Prod,~u
     .,      22 competition with or against any of the Partie . ~"~~ ~ Ceurt
                                                                par or       or~~
             23                 The Parties may designate any document, discovery, ar other information as
             24 Confidential Information by an appropriate marking that prominently displays the

     ~, .~   25 words "Confidential" or "Confidential Information." Deposition e     at testimony
                                                                                      ~_.
             26 can be designated by the Parties as Confidential Information. Such designation will
             27 ~ be made on the record if possible, but the Parties can designate portions of such
             28 testimony as Confidential Information by providing written notice of such
MUSICK, PEELER
  ~~~'~' ~          1163850.1                                      2
                                                       AGREED PROTECTIVE ORDER
       Gee 2                                  -AGR L?oc~ment 40-1 Find 47I~1/19 Pam 3-of 8 Page 4fl #:214

                                                                                                                    i
                1 designation to the opgusing Fartes within thirty(3Q)days of receipt of the
                2 transcribed testim+~ny by counsel Until.thirty (3U)days after receipt of the
                      transcribed testimony,:such testimony shill be treated by the Parties as Confidential.
                      Inforn~ation.
                                  The Parties, their attorneys, or anyone else acting on thE r behalf sha11 take
                      such p~~cautians with the Confidential Information as are necessary to ~tri+~tiy
                      maintain its cogf~dentialityand comply with the terms of this Order,
                  ~               Unless o~hetwise ordered by the Court, or agzecd to in writing by the Part~~s,
                      information designated by any of the Parties as Confidential Information shall not be
            10 revealed to any person or entity except:(i) the parties, their attorneys and their
            1.1 attorneys' support staff employes who perform work tasks related to this case;
            12 (ii) gualif~ed.persons taking testimcany involving such material and necessary
            13 .stenographic and clerical personnel; and (iii) expert witnesses. and their stiff
            14 employed for this litigation after such experts have signed the acknowledgment
            15~ attached as Exhibit A;(iv) present or former employees.of the producing party in
            16~ connection with their depositions in this action, including witnesses produced
            17 pursuant to Fed. R. Civ. P. 30(b)(6);(v) witnesses who are deposed in this action or
            18 who are called to testify as witnesses at any hearing in this action, but only in
            19 preparation for the deposition or hearing and only as to such material in which the
            20 witness is identified as an originator, author, addressee, or recipient of the original
            21 or a copy;(vi) outside professional vendors that provide litigation support services,
            22 such as photocopying, imaging, videotaping, exhibit preparation, etc. after such
            23 vendors have signed the acknowledgment attached as Exhibit A,and (vii) the Court,
            24 Court personnel
            25                    In the event the Parties intend t file onfidential Information with e Court,
                                      Wr'1~n, o~,n,   I~'cat,'A~ -b ~'lQ.                     ~n I,ocLtl      xi-
            26 they shat i e i un er se pursuant to e requirements of Court
            27
            28
MUSICS,PEELER
dcGARRETTLLP          1163850.1                                         3
                                                           AGREED PROTECTIVE ORDER
             Case 2 a                   9128-CBM-AGR [3acum~nt 40-1. Filed ~713TJ19 Page ~ of 8 Pa~g~ 1Q #:215



f                     1                 In the event a Party disagrees with..the desY$aation of Coifdent al
                      2 iz~fornt~atian, the ~'arti~s shall first:try to resolve the disagreement in goad faith oA an
                      3 informal basis, such as the ~od~cti4n of red~ct+ec~ copies. In the event such a dispute                             .
                      4 cannot tae resolved by agreement, the challenging Party w ~1 i~ifi~~~ the dispute
                      S resolution process under Local R~1E 37-1 et seq. or folle~w the procedures for
                      6 informal, tel~phoiuc discovery hearings an the Court's website. The burden of
                      7 persuasion in any such challenge proceeding shall be on the designating Party.
                      8 Frivolous challenges, and those made for an im~aroper purpose (e.g., to harass or
                      9 impose unnecessary expenses and burdens on other parties) may expose the
                  ~0 challenging Party to sanctions. Unless the designating Party has waived ar
                  li withdrawn the confidentiality designation, all parties sha11 continue to afford the
                  i2 mat~ria~ in question the level of protection to which it is entitled under the.
                  13 producing Parity's designation until the Court.rules on the ehall~nge.
                  14                    This Order shall govern pretrial proceedings only, and nothing set forth herein
                  15 prohibits the use at trial of any Confidential Infarmarion or affects the admissibility
                  16 of any evidence. The procedures to govern the use and disclosure of Confidential
                  17 Information and the redaction of any "Confidential" or "Confidential Information"
                  18 designation may be the subject of further agreement of the Parties or order of the
                  19 Court.
                  20                    Nothing herein shall be construed as limiting a Party's use of its own
                  21 Confidential Information and such use shall not constitute a waiver of the terms of
                  22 this Order or the status of such information as Confidential Information. Any of the
                  23 ~~ Parties can remove their designation of Confidential Information from any
                  24 information it has previously so designated.
                                                                                   .,   f'~,...~:.~,..,*:.mot T...~F,.   .,+:   ~.,..
                  25                    Tl,o Do'rr;Ae nannnt nets !]r
                                        x!!G Z Rl Rvo               Y
                                                                             1
                                                                        L~TlO GiOD~ a.ur~ v                                        J    T



                  26
                  27
                  28
    MU5IC$ PEELER
    & GARRF:'IT LLP       1 1163830.1                                               4
                                                                  AGREED PROTECTIVE ORDER
            base 2~~8-ev-(? 128-CBM-AGR Document 40-1 Filed 07/31/19 Page 5 0# 8 Page ID #:215



           ►y~

F                    2               Third parties who are the subject of discovery requests, subpoenas or
                     3 depositions in this case may take advantage of the provisions of this Protective
                     4 C?rd~r by providing Plaintiff and Trans Union with wriCt~n notice that they intend to
                     5 comply with and be b+~und by the terms of this Protective Order.
                     6               Within sixty (60) days after the final resolution of the Litigation, including.
F                    ~ ~Y aPPellate proceeding, the :Parties agree to return to opposing. counsel the original
                     8 and any copies of arty Cott~d~niial InfQ~mat~on produced,
                     9
                                                                                        ~,,   ~J
                 10 DATED: August ~, 2~Q19                                        G~^~`'
                                                                                   Hon. Alicia G. Rosenberg
                 11
                                                                                  United States Magistrate 3udge
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
    MUSICR, PEELER
    & GARRETI' LLP       1163850.1                                        5
                                                             AGREED PROTECTIVE ORDER
    `       base 2~~8-cv-09128-CBM-AGR Document 40-1 Filed 07/31/19 Page 6 of 8 Page ID #:217



                     1                                            E~~IT A
                     2'               The undersigned has read and understands the terns of the Agreed
                     3 Protect~ve/Confidentiaiity Order effective in this.case, Rudy Arria~a v. Logix
                     4 Federal Credit Union, et al., Civil Action I~To. 2:~8-cv-09128-CB1M-AGR, which is
                     5` currently pending in the United States District Court for the Central District of
                     6 California, Western Division. The undersigned agrees (i) to abide by the terms of
k


                     7 the Agreed ProtectivefConfidentiality Qrder;(ii) not to use or divulge, under penalty
                     $ of law, any documents, materials or Qther information covered by the Agreed
                     9 Protective/Confidential~ty girder, including Confidential Information, except a~
                 10 permitted by the terms o~ the Agreed Protective/Confidentiality.Qrd~r; and (iii) to
                 11 submit to the jurisdiction of the United States District Court fog the Central District
                 12 ' of California, Southern Division for resolution of any issues arising under the
                 13 Agreed Protective/Confidentiality Order.
                 14
                 15 Dated:                                          Signed:
                 16
                                                                    Printed:
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
    MUSICK,PEELER
    do GARRET[ LLP        1163850.1                                    6
                                                            AGREED PROTECTIVE ORDER
